[Cite as Pointer v. Russo, 2014-Ohio-3599.]


                 Court of Appeals of Ohio
                               EIGHTH APPELLATE DISTRICT
                                  COUNTY OF CUYAHOGA


                              JOURNAL ENTRY AND OPINION
                                      No. 101550




                          DENNIS POINTER, #0169-139
                                                           RELATOR

                                                     vs.

          HONORABLE JOSEPH RUSSO, JUDGE, ETC.
                                                           RESPONDENT




                                              JUDGMENT:
                                              WRIT DENIED


                                              Writ of Procedendo
                                              Motion No. 476772
                                              Order No. 477190

        RELEASE DATE:               August 19, 2014
FOR RELATOR

Dennis Pointer, pro se
Inmate No. 0169-139
P.O. Box 5600
Cleveland, OH 44101

ATTORNEYS FOR RESPONDENT

Timothy J. McGinty
Cuyahoga County Prosecutor

By: James E. Moss
Assistant County Prosecutor
Justice Center - 9th Floor
1200 Ontario Street
Cleveland, OH 44113
KENNETH A. ROCCO, P.J.:

       {¶1} Dennis Pointer has filed a petition for a writ of procedendo. Pointer seeks an

order from this court that requires Judge Joseph Russo to render a ruling with regard to

his “motions for jury demand, speedy trial request, to proceed pro se; and memorandum

contra of Plaintiff, State of Ohio, Motion for Sexual Predator Classification Hearing” that

were filed on October 15, 2013, in State v. Pointer, Cuyahoga C.P. No. CR-93-294419.

Respondent has filed a motion for summary judgment, which we grant, and the petition is

denied for the reasons that follow.

       {¶2}   Pointer’s request for a writ of procedendo is moot. Attached to Judge

Russo’s motion for summary judgment are copies of journal entries, journalized on July

15, 2014, which demonstrate that rulings have been rendered with regard to the subject

motions. Thus, Pointer is not entitled to a writ of procedendo. State ex rel. Fontanella v.

Kontos, 117 Ohio St.3d 514, 2008-Ohio-1431, 885 N.E.2d 220, ¶ 6 (holding that

procendendo does not lie to compel performance of a duty that has already been

performed).

       {¶3} Pointer also filed a motion for leave to proceed without having complied

with all of the procedural requirements for perfecting a claim for writ of procedendo.

The motion is denied as moot, but we note that the defects in the petition provide

additional grounds for dismissal.

       {¶4} Accordingly, we grant Judge Russo’s motion for summary judgment. Costs
assessed against relator. Costs waived. The court directs the clerk of courts to serve all

parties with notice of this judgment and its date of entry upon the journal as required by

Civ.R. 58(B).

      {¶5} Writ denied.



__________________________________________
KENNETH A. ROCCO, PRESIDING JUDGE

PATRICIA ANN BLACKMON, J., and
TIM McCORMACK, J., CONCUR